Citation Nr: 0635708	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from April 1954 to January 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

Additional evidence submitted to the Board in September 2006 
is duplicative of evidence already of record and previously 
considered by the RO.  

The veteran's claims were remanded by the Board for further 
development in September 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that his current major depression 
disability began during service.  The service medical records 
do reveal that the veteran reported depression on his medical 
history report on enlistment to service in December 1953, and 
does reveal that he was treated for psychiatric problems 
while in service.  As pointed out by the veteran's 
representative in an October 2006 hearing presentation, since 
the veteran currently has major depression and since there is 
medical evidence of psychiatric disability in service, the VA 
must afford the veteran a VA examination and obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(4) (2006).

In February 2002, the veteran responded to a PTSD 
questionnaire.  On his response the veteran provided the name 
and address of a physician and reported seeing that physician 
from 1996 to 2001.  No attempt has been made to obtain the 
veteran's records from that physician.

In a May 2002 rating decision, the RO denied a claim for 
service connection for passive dependency reaction.  The 
veteran submitted a notice of disagreement and he was issued 
a statement of the case on the issue.  A substantive appeal 
received in September 2003 did not indicate that he was 
appealing this issue.  In August 2006, the veteran asserted 
that he had submitted a substantive appeal with respect to 
that claim and submitted a copy of a VA Form 9 dated 
September 9, 2003.  The RO should adjudicate the issue of 
whether a timely substantive appeal has been submitted 
concerning the claim of service connection for passive 
dependency reaction.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veteran's Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Send the veteran an authorization 
form so that the veteran's records can be 
requested from Dr. Marc Weinberg, 921 
Beneva Road, Sarasota, Florida, 34232.  
The RO should include in the claims file 
documentation of all attempts to obtain 
private medical records on behalf of the 
veteran.

3.  The veteran should be provided a VA 
psychiatric examination to determine the 
nature and etiology of the veteran's 
major depression.  The claims file should 
be provided to the physician for review.  
All indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to whether it is as likely 
as not (50 percent or greater likelihood) 
that the veteran's current major 
depression disability is related to the 
veteran's service, including the 
psychiatric treatment during service.  
Reasons and bases for all opinions 
expressed should be provided.

4.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

5.  Adjudicate the issue as to whether a 
timely substantive appeal has been 
submitted concerning the claim of service 
connection for passive dependency 
reaction.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


